NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

JOHNNY GRAHAM, JR.,                          )
                                             )
             Appellant,                      )
                                             )
v.                                           )        Case No. 2D17-1955
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 5, 2018.

Appeal from the Circuit Court for Sarasota
County; Thomas W. Krug, Judge.

Howard L. Dimmig, II, Public Defender, and
J. L. "Ray" LeGrande, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellee.


LaROSE, Chief Judge.


             Johnny Graham, Jr., appeals his judgment and sentences for two counts

of capital sexual battery under section 794.011(2)(a), Florida Statutes (2015). Finding

no fundamental error, we affirm without comment. See Fleitas v. State, 3 So. 3d 351,

355 n.3 (Fla. 3d DCA 2008) (stating that in the absence of a specific and

contemporaneous legal objection to allegedly improper bolstering, such an unpreserved
claim, on appeal, is subject to a fundamental error analysis). Our affirmance is without

prejudice to Mr. Graham's right to file a motion for postconviction relief under Florida

Rule of Criminal Procedure 3.850.

              Affirmed.



VILLANTI and LUCAS, JJ., Concur.




                                            -2-